February 17, 2021. 
Claims 1, 10, 12, 20, 22 and 24 have been amended by the Applicant.
Claims 2, 7, 13, 17 and 25 have been cancelled by the Applicant
Claims 1, 3-6, 8-12, 14-16 and18-24 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
Claims 1, 3-6, 8-12, 14-16 and18-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 3-6 and 8-11): 
“A proxy computing node for managing data object requests in a storage node cluster, the proxy computing node comprising: one or more processors; and one or more memory devices having stored therein a plurality of instructions that, when executed by the one or more processors, cause the proxy computing node to: receive a data object request from a client computing device communicatively coupled to the proxy computing node, wherein the data object request identifies a requested data object to be retrieved by the proxy computing node;” and “determine a subset of storage nodes from a set of storage nodes communicatively coupled to the proxy computing node, wherein each storage node of the subset of storage nodes contains a replication of the requested data object;´ and “determine,…a target storage node from the subset of storage nodes that contains the replication of the requested data object to retrieve the requested data object from” and “transmit the data object request to the target storage node to retrieve the replication of the requested data object from the target storage node”  is disclosed in prior art by Morley;
“obtain, for each of the subset of storage nodes that contains the replication of the requested data object, a service time that defines a first estimated amount of time to retrieve the requested data object from a corresponding storage node as a function of a total size of the requested data object,”, “obtain, for each of the subset of storage nodes that contains the replication of the requested data object, a wait time that defines a second estimated amount of time to complete tasks presently assigned to the corresponding storage node of the subset of storage nodes that contains the replication of the requested data object, wherein”, “estimate, for each of the subset of storage nodes that contains the replication of the requested data object, an estimated completion time as a function of the wait time and the service time, wherein to estimate the estimated completion time comprises to compare the estimated completion time of each of the subset of storage nodes that contains the replication of the requested data object;” and “as a function of the estimated completion time,” is disclosed in prior art by Hrischuk, however Hrischuk does not show the wait time is to represent outstanding data object requests to the corresponding storage node of the subset of storage nodes that contains the replication of the requested data object;
“wherein to obtain the service time comprises to retrieve the service time from a table of service times, wherein each service time of the table of service times corresponds to an estimated amount of time to receive a data object of a particular range of size from a particular storage node of the subset of storage nodes, wherein at least one estimated amount of time to receive a data object of a particular range of size from a particular storage node of the subset of storage nodes includes an estimated transit time from the particular storage node to the proxy computing node” is disclosed in prior art by Wright, however Wright does not show to “obtain, for each of the subset of storage nodes that contains the replication of the requested data object, a wait time that defines a second estimated amount of time to complete tasks presently assigned to the corresponding storage node”. In a related prior art by Yoshida (US Patent Application Pub. No. 2019/0065262) in Fig. 4 table shows a processing time for a storage node as the request receipt time and completion time for a given data size, however Yoshida does not show “table of service times corresponds to an estimated amount of time to receive a data object of a particular range of siz”e;
“wherein to determine the target storage node comprises selecting a storage node from the subset of storage nodes that contains the replication of the requested data object with a lowest estimated completion time” is disclosed in prior art by Ng;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Morley, Hrischuk, Wright, Yoshida and Ng to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 12 (and its dependent claims 14-16 and 18-21), Independent claim 22 (and its dependent claim 23) and Independent claim 24 are allowed for similar reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
 
RANJAN . PANT
Examiner
Art Unit 2458

								/RP/

/JASON D RECEK/Primary Examiner, Art Unit 2458